DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Preliminary Amendment
The amendment received 7/24/2020 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 8 recites the limitation "the reference images with different resolutions" in line 5.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Zitnick (US 20050286759 A1) in view of Radzikowski (US 20080192047 A1), and further in view of Miller (US 20090033661 A1).
Regarding to claim 1 (Original), Zitnick discloses an image generation apparatus (Fig. 1; [0054]: computer 110 includes a processing unit 120, a system memory 130, and a system bus 121; [0055]: a variety of computer readable media; RAM, ROM, EEPROM, flash memory or other memory technology, CD-ROM; [0073]: the video streams 312 are generated by the aforementioned video capture system and camera calibration data 314) comprising: 
a reference image data storage unit ([0021]: storage equipment) that stores data of a reference image representing an image of a space viewed from a predetermined reference point of view, the space including an object to be displayed ([0021]: stores the video streams prior to processing; Fig. 2 (a-d); [0064]:  the camera viewpoints 200 are reference points; the viewpoints 200 are generally in columns and rows; [0065]: view the scene, i.e. objects, from any vantage point along a surface connecting the camera viewpoints; [0067]: store the synchronized video stream data; real-time synchronization and storage of all the input videos are handled by a series of concentrator units and a bank of hard drives; each camera could have 
a point-of-view information acquisition unit ([0063]: interactive viewpoint video capture system; a bank of video cameras; [0066]: the cameras; video camera and a digital video camera) that acquires information regarding a point of view ([0063]: interactive viewpoint video capture system; a bank of video cameras are arranged in a grid of view point; [0066]: the cameras are any appropriate video camera, however a digital video camera is preferred; [0068]: starts all the cameras and acquire information; [0069]: capture and store of video streams; [0077]: a captured scene); 
a projection unit ([0028]: the aforementioned rendering and displaying system) that displays, on a plane of a display image, a position and a shape of an image of the object obtained by viewing the space from the point of view ([0020]: render and display an interactive viewpoint video in which a user can watch a dynamic scene; [0028]: play the interactive viewpoint video; a user interface sub-system for inputting user viewpoint selections and displaying rendered interactive viewpoint video frames to the user); 
a pixel value determination unit (Fig. 1; [0054]: a processing unit 120) that determines, for each pixel in the display image, a color of the image of the object by using a color of an image of the same object in the reference image ([0029]: when the identified viewpoint coincides with a viewpoint of one of the video frames, that frame is identified as the frame needed to render the scene; [0030]: once the required frame or frames are identified, the layered representations corresponding to these frames are obtained; [0090]: identifies for each pixel in the layer, the pixel's color B.sub.C, depth B.sub.D and opacity .alpha..), 

Zitnick fails to explicitly disclose:
specifies a position of an image of another object reflected on the object in the reference image, acquires a color at the position, and combines the colors to thereby determine a final value of the pixel representing the reflection.
In same filed of endeavor, Radzikowski teaches:
specifies a position of an image of another object reflected on the object in the reference image (Fig. 4; [0055]: the objects and other objects; [0064]: determine the effects from other objects within the three-dimensional scene; Fig. 4; [0066]: specify the point where original ray 440 intersected the object 420.sub.A, and may traverse in a direction towards the light source 425.sub.A as illustrated in Fig. 4; [0067]: other shadow rays may have their path between the point where the original ray struck the object and the light source blocked by another object within the three-dimensional scene; Fig. 4; [0070]: determine what color or light may be reflected by the object 420.sub.A which the original ray 440 intersected), acquires a color at the position ([0062]: the color of the object must be determined before it is assigned to the pixel; Fig. 4; [0064]: determine what color or light is reflected onto the object; Fig. 4; [0070]: determine what color or light may be reflected by the object 420.sub.A which the original ray 440 intersected; [0098]: determine the color of the intersected primitive at the point which the original ray intersected the primitive; [0099]: determining the color of the primitive at the ray-primitive intersection point).

Zitnick in view of Radzikowski fails to explicitly disclose combining the colors to thereby determine a final value of the pixel representing the reflection.
In same field of endeavor, Miller teaches combining the colors to thereby determine a final value of the pixel representing the reflection (Fig. 5; [0076]: a color value for reflection point 540 is computed based on the color and/or transparency values within the convolution area 540 for the occluder 100; the color value determined for reflection point 540 may then be combined with other color terms or values for reflection point 540).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zitnick in view of Radzikowski to include combining the colors to thereby determine a final value of the pixel representing the reflection as taught by Miller. The motivation for doing so would have been to determine the final color for the particular pixel; to determine the color value as taught by Miller in paragraphs [0014] and [0076].


the pixel value determination unit estimates a point on the other object (Radzikowski; Fig. 4; [0066]: estimate the point where original ray 440 intersected the object 420.sub.A, and may traverse in a direction towards the light source 425.sub.A as illustrated in Fig. 4; [0067]: other shadow rays may have their path between the point where the original ray struck the object and the light source blocked by another object within the three-dimensional scene), which is a point where a vector in a regular reflection direction of a gaze vector defined by the point of view reaches in the space, by using information regarding the space acquired in generating the reference image and specifies a position of the image at the point in the reference image based on the point (Radzikowski;  [0059]: one ray 440, that originates at the position of the viewer 415 and traverses through the three-dimensional scene 405; [0064]: determine the effects from other objects within the three-dimensional scene; Fig. 4; [0068]:shadow ray 441.sub.B may be issued from the point where the original ray 440 intersected with the object 420.sub.A, and may traverse in a direction towards the light source 425.sub.B; [0070]: a reflected ray will be issued by the image processing system to determine what color or light may be reflected by the object; [0071]: the total contribution of color and light of all secondary rays, e.g., shadow rays, transmitted rays, reflected rays, etc, will result in the final color of the pixel through which the original ray passed). 

Regarding to claim 7 (Currently Amended), Zitnick in view of Radzikowski and Miller discloses the image generation apparatus according to claim 1, wherein the pixel value 

Regarding to claim 9 (Original), Zitnick discloses an image generation method of generating a display image representing a space including an object to be displayed, the image generation method comprising (Fig. 1; [0054]: computer 110 includes a processing unit 120, a system memory 130, and a system bus 121;  [0055]: a variety of computer readable media; RAM, ROM, EEPROM, flash memory or other memory technology, CD-ROM; [0073]: the video streams 312 are generated by the aforementioned video capture system and camera calibration data 314):
 The rest limitations are similar to claim limitations recited in claim 1. Therefore, same rational used to reject claim 1 is also used to reject claim 9.

Regarding to claim 10 (Original), Zitnick discloses a computer program for a computer that generates a display image representing a space including an object to be displayed to realize, the computer program comprising ([0053]: the general context of computer-executable instructions, such as program modules, are executed by a computer; Fig. 1; [0054]: computer 110 includes a processing unit 120, a system memory 130, and a system bus 121;  [0055]: computer readable instructions, data structures, program modules or other data; a variety of computer readable media; RAM, ROM, EEPROM, flash memory or other memory technology, CD-ROM; [0073]: the video streams 312 are generated by the aforementioned video capture system and camera calibration data 314):
The rest limitations are similar to claim limitations recited in claim 1. Therefore, same rational used to reject claim 1 is also used to reject claim 10. 

Allowable Subject Matter
Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tao Sun whose telephone number is (571)272-5630.  The examiner can normally be reached on 9:00AM-6:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on 5712727515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAI TAO SUN/Primary Examiner, Art Unit 2616